Name: 1999/839/EC: Commission Decision of 6 December 1999 on certain protection measures with regard to equidae coming from the United States of America and repealing Decision 1999/707/EC (notified under document number C(1999) 4066) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: America;  health;  trade;  agricultural policy;  means of agricultural production;  tariff policy
 Date Published: 1999-12-17

 Avis juridique important|31999D08391999/839/EC: Commission Decision of 6 December 1999 on certain protection measures with regard to equidae coming from the United States of America and repealing Decision 1999/707/EC (notified under document number C(1999) 4066) (Text with EEA relevance) Official Journal L 325 , 17/12/1999 P. 0062 - 0063COMMISSION DECISIONof 6 December 1999on certain protection measures with regard to equidae coming from the United States of America and repealing Decision 1999/707/EC(notified under document number C(1999) 4066)(Text with EEA relevance)(1999/839/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC(1), as last amended by Directive 96/43/EC(2), and in particular Article 18(7) thereof,Whereas:(1) In the United States of America cases of West Nile fever, a non-contagious vector-transmitted viral disease, have been reported in humans and horses in the State of New York. The virus or virus genome was confirmed in birds and/or vector insects in New York City and certain counties of the States New York, Connecticut and New Jersey;(2) The presence of this disease is liable to constitute a danger for humans and Community equidae;(3) By Decision 1999/707/EC(3) the Commission adopted protection measures at Community level with regard to importation of equidae from the United States of America;(4) According to the epidemiological information from the American authorities, supplementary conditions should be applied on a regional basis for the temporary admission of registered horses, the re-entry after temporary export of registered horses, permanent imports and transit of equidae from the United States of America;(5) For procedural reasons and in order to adapt the measures to the current epidemiological situation, it is necessary to repeal Decision 1999/707/EC on certain protection measures with regard to equidae coming from the United States of America;(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1A supplementary certificate in accordance with the specimen in the Annex to this Decision, signed by the central competent veterinary authorities of the United States of America, shall be required for the temporary admission of registered horses, the re-entry after temporary export of registered horses and the imports and transit of equidae, coming from the United States of America.Article 2Decision 1999/707/EC is hereby repealed.Article 3Member States shall amend the measures they apply with regard to the United States of America to bring them into line with this Decision.They shall inform the Commission thereof.Article 4This Decision shall apply until 31 January 2000.Article 5This Decision is addressed to the Member States.Done at Brussels, 6 December 1999.For the CommissionDavid BYRNEMember of the Commission(1) OJ L 268, 24.9.1991, p. 56.(2) OJ L 162, 1.7.1996, p. 1.(3) OJ L 280, 30.10.1999, p. 125.ANNEX>PIC FILE= "L_1999325EN.006302.EPS">